Title: Committee Report on Lieutenant Governor Hutchinson’s Message, 5 October 1770
From: Adams, John,Murray, John,Gerrish, Joseph,Prebble, Jedediah,Adams, Samuel,Massachusetts House of Representatives
To: 


      
      5 October 1770. MS not found. Prepared by a committee appointed and reporting 5 October, composed of John Murray, Joseph Gerrish, JA, Jedediah Prebble, and Samuel Adams. Murray reported the same day.
      In his reply to the House Message of 4 October (see preceding calendar entry), Hutchinson claimed he was “not at Liberty” to communicate the order in council of 6 July to which he had referred obliquely in his speech at the opening of the session. He referred to the “entire Approbation” the Crown had given to his transfer of the legislature to Cambridge and asserted that he was now “restrained from removing it to Boston” (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 87). After Hutchinson’s message was read to the House on 5 October, Murray reported the committee’s “unanimous Opinion, That his Honor’s said Message does not afford that Light which the House requested in their Message to him; and that it appears to them from his Honor’s Message, that he was restrained by Instruction, from communicating the same to the House in a Parliamentary Manner” (same, p. 88).
      JA was then named to a committee “to prepare an Address and Remonstrance accordingly,” but the Journal records no presentation of any such “Address” in that session; indeed, the need for such a protest was superseded by House action on 9 October (see Editorial Note, above).
     